AMENDMENT TO EMPLOYMENT AGREEMENT
 
(Michael G. Morris)
 


This Amendment is made by and among American Electric Power Company, Inc.
(“AEP”), American Electric Power Service Corporation (“Service Corporation”),
(AEP and Service Corporation collectively referred to as the “Companies”) and
Michael G. Morris (the “Executive”) to the Employment Agreement among the
Companies and the Executive dated December 15, 2003, as amended (the “Employment
Agreement”).


WHEREAS, AEP and the Executive intend that any deferral of compensation by or
for the benefit of the Executive that is subject to the requirements of section
409A of the Internal Revenue Code comply with such requirements; and


WHEREAS, AEP and the Executive have identified certain provisions of the
Employment Agreement that should be amended to better ensure such compliance;


NOW, THEREFORE, AEP and the Executive agree as follows:


1.           Section 3.3(b) of the Employment Agreement (Perquisites) is amended
by adding the following to the end thereof:


Any tax gross-up payment pursuant to clause (3) of this paragraph will be made
no later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes.


2.           Section 3.3(f) of the Employment Agreement (Reimbursement of
Business Expenses) is amended by adding the following to the end thereof:


In order to be reimbursable, the Executive must incur such expenses during the
term of this Agreement.  The amount of expenses eligible for reimbursement
during any taxable year of the Executive shall not affect the expenses eligible
for reimbursement in any other taxable year. The reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.


3.           In the event that any amount becomes payable by Service Corporation
to the Executive pursuant to Section 4.1(a) of the Employment Agreement, the
following terms and conditions shall apply:


 
(A)
Notwithstanding any provision of Section 4.1(a)(2) to the contrary, the
continuation of the Executive’s Base Salary will end once the total of the
payments becomes equal to two times the lesser of (a) the Executive’s annual
rate of pay for services provided to the Companies in the year before the year
of the Executive termination of employment (adjusted for any increase during
that year that was expected to continue indefinitely if there had been no
termination of employment, or (b) the limit prescribed in Section 401(a)(17) of
the Code effective in the year of the Executive’s termination of employment.  As
of the date the continuation payments end pursuant to the preceding sentence,
but no earlier than six months after the date the Executive separated from
service, as defined in Section 409A of the Code, the Executive will receive a
second stream of payments equal to any pay continuation payments as may then be
otherwise due and owing, with the first such payment also including an amount
equal to the excess, if any, of (i) the total amount of continuation pay the
Executive was entitled to receive during the period between the Executive’s
termination of employment and the date the payments pursuant to the preceding
sentence ended, over (ii) the amount paid in accordance with the preceding
sentence.



 
(B)
If AEP reasonably believes that its providing continued benefits at a reduced
rate (that is, for an Executive contribution that is less than the full cost of
such benefits) would cause the Executive to incur excise tax under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the Executive
shall pay the full cost of such benefits and not receive any reduced rate for
the first six (6) months after the date of the Executive’s termination of
employment.  As soon as practicable after the date that is 6 months after the
Executive’s termination of employment, Service Corporation will pay to the
Executive an amount equal to the difference between the actual amount the
Executive paid for the affected benefits and the amount the Executive would have
paid for such benefits had the reduced rate been effective.





IN WITNESS WHEREOF, this Amendment is executed by AEP and the Executive as of
the date set forth below their respective signatures.


AMERICAN ELECTRIC POWER SERVICE CORPORATION




By:  /s/ Andrew R. Carlin
Name:  Andrew R. Carlin


Date:  December 9, 2008




EXECUTIVE:




Name:  /s/ Michael G. Morris
Michael G. Morris


Date:  December 9, 2008